266 S.W.3d 328 (2008)
In re the Marriage of Jacqueline MACKMAN-YATES, Petitioner/Respondent,
v.
James Milne YATES, Respondent/Appellant.
No. ED 90706.
Missouri Court of Appeals, Eastern District, Division Four.
October 14, 2008.
Deborah Moron Henry, Harold Vincent O'Rourke, co-counsel, St. Louis, MO, for appellant.
Theodore Dennis Dearing, Clayton, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
James Milne Yates (Appellant) appeals the trial court's judgment entered in favor of Jacqueline Mackman-Yates (Respondent). Appellant raises three points of error on appeal. We have reviewed the briefs and the record, and we conclude *329 that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).